Case 2:14-cv-04090-JBW-RML Document 304 Filed 08/02/19 Page 1 of 2 PageID #: 7457
                                                                                   FILED
                                                                                 IN CLERK'S OFFICE
                                                                           U.S. DISTRICT COURT E.O.N. Y.
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK                                          *     AUG 02 2019         *
                                                                          BROOKLYN OFFICE
     D. JOSEPH KURTZ, individually and on                     ORDER
     behalf of all others similarly situated,

                                   Plaintiff,                 14-CV-1142
                      -against-

     KIMBERLY-CLARK CORPORATION &
     COSTCO WHOLESALE CORPORATION,

                                   Defendants.


     ANTHONY BELFIORE, individually and on
     behalf of all others similarly situated,                 14-CV-4090

                                   Plaintiff,

                      -against-

     THE PROCTER & GAMBLE COMPANY,

                                   Defendant.


   JACK B. WEINSTEIN, Senior United States District Judge:

           The court has the parties' July 31, 2019 letter concerning the order of evidence during the

   evidentiary hearing to take place on August 6, 7, and 8, 2019. The hearing is to occur following

   remand of the cases by the Court of Appeals for the Second Circuit. The Court of Appeals

                  note[d it's] specific concern with the Plaintiffs' proof that they can
                  establish the injury and causation elements of their claims at trial
                  with common evidence. . . . On remand, the district court should
                  offer the parties the opportunity to submit additional evidence and
                  should then assess whether the Plaintiffs have 'affirmatively
                  demonstrated [their] compliance' with Rule 23(b)(3)'s
                  predominance requirement. . . . After further review of the record,
                  the district court should choose whether to decertify the damages
                  classes or maintain the current certification orders.

    Summ. Order 4, No. 17-1856, No. 17-1861 (2nd Cir. May 14, 2019) (internal citation omitted).



                                                    1
Case 2:14-cv-04090-JBW-RML Document 304 Filed 08/02/19 Page 2 of 2 PageID #: 7458



          In view of the efficiency expected, Defendants' proposed schedule for the hearing is

   adopted. The schedule is as follows:

      •   Plaintiffs' expert Colin Weir will testify, subject to cross-examination and re-direct.

      •   Defendant Kimberly-Clark's fact witness will testify, subject to cross-examination and
          re-direct.

      •   Defendant Kimberly-Clark's expert witness will testify, subject to cross-examination and
          re-direct.

      •   Defendant Procter & Gamble's expert witness will testify, subject to cross-examination
          and re-direct.

      •   Defendant Costco's expert witness will testify, subject to cross-examination and re-direct.

      •   Plaintiffs' expert Colin Weir may offer rebuttal testimony, subject to cross-examination
          and re-direct.

          The court will rely on counsel to summarize in argument (and any post-hearing briefing),

   the evidence relevant to each of the three proposed classes and the issues noted by the Court of

   Appeals.


          Any modifications of the schedule because of exigencies may be requested by the parties

   during the hearing.




                                                            kB. Weinstein
                                                          enior United States District Judge

   Dated: August 1, 2019
          Brooklyn, New York




                                                    2
